Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of Group I, Claims 1-12 in the reply filed on May 6, 2022 is acknowledged.
Newly submitted Claim 26 is directed to an invention that is independent or distinct from Group I (in fact Claim 26 is part of Group II), and thus by electing Group I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claim 26 is withdrawn from consideration as being directed to a non-elected invention. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 14 and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gold et al. (US 2017/0146382 A1, hereinafter Gold).
Regarding Claim 14 and 16-25, Gold teaches an additive manufacturing machine having a condensate evacuation subsystem and a closed loop airflow subsystem as claimed, per the citations in the included Written Opinion of the International Searching Authority, with which the Examiner agrees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gold as applied to Claim 14 above, and in view of Russell et al. (US 6,007,318 A, hereinafter Russell).
Regarding Claim 15, Gold teaches the apparatus as applied above, but is silent on an electronics compartment as claimed.
In analogous art pertaining to 3D printing, Russell teaches such a compartment to circulate a third gas is a known part of gas flow systems for additive manufacturing per the citations in the Written Opinion, and thus it would have been obvious to include such a known structure in Gold.

Regarding Claim 27, there are a finite and predictable amount of relative relationships between gas flow rates, and thus it would have been obvious to try circulating the third gas at a higher flow rate than the other two.

Regarding Claim 28, as the disclosures are directed toward maintaining clean air, it would be obvious to ensure a filter is present to further maintain such clean air.

Regarding Claims 29 and 30, ambient air and inert gas are two of the most common industrial gases to the extent that they are part of a finite and predictable amount of known wide-use industrial gases that would thus be obvious to try.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gold as applied to Claim 14 above.

Regarding Claims 31-33, as in Claims 23-24, the purge air loop discharge port is proximate the sensitive component. Further, as “sensitive component” is extremely broad so as to be anything in terms of Claims 31-33, the suction port can be said to be proximate to the sensitive component as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743